614 JOURNAL OFFICIEL DE LA REPUBLIQUE TUNISIENNE — 12-16 Mai 1972
EEE

Vu la délibération du Conseil municipal d'El Diem en date du ler mai et 10
octobre 1970;

Vu l'avis des Ministres de l'Entérieur et des Finances;
Décrétons :
Article Premier. —.La Commune d'El Djem est auto-
risée à contractér auprès de la Caisse des Prêts aux Com-

munes un emprunt de 15.000 dinars, amortissable en 20
ans, à un taux d'intérêt de 2%

Art. 2. — Cet emprunt est exclusivement affecté au
payement des indemnités d'expropriation et le règlement
des dettes.

Il est gagé sur l'ensemble des ressources ordinaires de
da Commune.

Art. 3. — Le Président de la Commune d'El Djem est
chargé de l'exécution du présent décret qui sera publié
au Journal Officiel de la République Tunisienne.

Fait à Tunis, le 11 mai 1972
P. le Président de Ja République Tunisienne :

et par délégation,

Le Premier Ministre

HEpt NOUIRA

Décret N° 72-184 du 11 mai 1972, autorisant la Commune
de Kasserine à modifier l'affectation des reliquats de
13.000 dinars des emprunts autorisés par les décrets
du 8 juillet 1967 et 18 mai 1968.

Nous, Habib Bourguiba, Président de la République
Tunisienne ;

Vu le décret du 14 mars 1957, portant loi municipale ensemble les textes qui
l'ont modifié ou complété;

Vu le décret du 15 décembre 1902, portant création d’une Caisse des prêts
communaux, Lei qu'il a été complété par fe décret du Jer mars 1932;

Vu le décret du 31 mars 1931, relatif aux emprunts des Communes;

Vu le décret du 17 mai 1945, portant création d'une commune à Kasserine;

Vu le décret du 8 juillet 1967, autorisant la commune de Kasserine à contracter
auprés de la caisse des prêts communaux un emprunt de 55.500 Dinars pour la

construction d’un Hôtel de ville (18.500 D), d'une cité commerciale (30.000 D) et
d'un abattoir (7.000 D};

Vu le décret du 18 mai 1968, autorisant la commune de Kasserine à contracter
euprés de la Caisse des prêts communaux un emprunt de 39.000 Dinars pour
l'aménagement de la cité Ennour (30.000 D) et l'éclairage publie (9.000 D>:

Vu la délibération éu Conseil Municipal en date du 25 février 197

Vu l'avis des Ministres de l'Intérieur et des Finances;
Décrétons :

Article Premier. — Les reliquats de 13.000 dinars des
emprunts que la Commune de Kasserine a été autorisée
à contracter auprès de la Caisse des Prêts communaux
par les décrets sus-visés du 8 juillet 1967 et 18 mai 1968
seront affectés au financement des travaux ci-après :

— Extension du réseau des égoûts ...... 5.000,000 D,

— Aménagement des rues ... 3.461,124 D.
— Aménagement des trottoirs 1.000,000 D.
— Eclairage public ........... 3.538,876 D.

Art. 2 — Le Président de la Commune de Kasserine est
chargé de l'exécution du présent décret qui sera publié
au Journal Officiel de la République Tunisienne,

Fait à Tunis, le 11 mai 1972

P. le Président de la République Tunisienne :
et par délégation,
Le Premier Ministre

Hgni NOUTRA

CHEFS DE SECTEUR
Par arrêtés du Ministre de l'hntérieur da 9 mai 1972 :

Monsieur lilani Ben Mohamed Ben Mohamed Es-Sahbi
est nommé chef du secteur Bab Saâdoun et Sidi Djebali,
Délégation de Tunis Bab El Khadra, Gouvernorat de Tunis,
à compter du 15 mars 1972.

Monsieur Taieb Ben Mohamed Ben El Hadj Taieb Enna-
fati est nommé Chef de Secteur Zouarine, Délégation Ebba-
Ksour, Gouvernorat du Kef, à compter du 7 avril 1972.

Monsieur Mohamed Salah Ben Ali Ben Belgacem Ben
Khélifa Et Amri est nommé chef du secteur Dhiba, Déléga-
tion de Remada, Gouvernorat de Médenine, à compter du
10 avril 1972.

MINISTERE DES FINANCES

TABLEAU COMPLEMENTAIRE D'AVANCEMENT

AVANCEMENT D'ECHELON
Inspecteur des Services Extérieurs

Pour le 3ème échelon :
Rejeb Tmar, à compter du ler septembre 1971
Contrôleur Principal Chef de Section
Pour le 3ème échelon : |
Mohamed Hédi Barbirou, à compter du ler janvier 1971
Contrôleur Principal des Services Extérieurs
Pour le 3ème échelon :
Jilani Jaouad, à compter du ler novembre 1971
Contrôleur des Services Extérieurs
Pour le 5ème échelon :
Mustapha Chammam, à compter du ler janvier 1974
Pour le 4ème échelon
Abdellatif Ben Hamda Achour, à compter du 1er octobre 1971
Agent de Constatetion
Pour le 3ème échelon :

Habib Akkari, à compter du ler juillet 1971
Mohamed Salah Belhassen, à compter du ler août 1971

————_—_]__—_—_——_—_—_—— mé

MINISTERE DE L'ECONOMIE NATIONALE

MINES

Arrêté du Ministre de l'Economie Nationale du 27 avril
1972 portant institution d’un permis de recher-
che de substances minérales du deuxième groupe
dit « Permis de Medenine », au profit de ‘la Sociëté
Mobil Oil Tunisia INC.

Le Ministre de l'Economie Nationale,

Vu le décret du ler janvier 1953, sur des mines;

Vu le décret du 13 décembre 1948, instituant des Bispositios opéciels pour
Faciliter là redherche cet Texploltation des substances minérales Bu dmne Jgroupe
et l'ensemble des textes qui l'ont modifié ou complété et notamaem la joi
ne 5836 du 15 mars 1958, portant modification du paragraphe 2 de article
premier du décret sus-visés -

Vu la demande déposée le 25 juin 1971, et enregistrée à ‘la: Dire es
Mines et de l'Energie sous les numéros 177.470 à 187.749. inclus, derasnde. par
laqueïle Monsieur Paul Smith Jr. représentant la Société Mobil.
faisant élection de domicile à Tunis 66. Avenue Mohamed V,

—

JOURNAL OFFICIEL DE LA REPUBLIQUE TUNISIENNE — 12-16 Mai 1972 615.

et pour le compte de la dite Société, sollicite l'attribution d'un permis de
recherche de substances minérales du 2ème groupe, comprenant Dix Mille Deux
Cent Quatre Vingt (10.280) permis élémentaires d'un seul tenant, soit Quarante
et un Mille Cent Vinge (41.120) Km2 dit permis de Médenine, situé dans les
Gouvernorats de Médenine, Gabès, Gafsa et Sfax:

Ce permis est défini conformément aux dispositions de l'article 37 du décret
du ler janvier 1953, sur les mines:

Vu l'avis favorable exprimé par le Comité Consultatif des Mines lors de la
séance tenue le 30 décembre 1971;

Vu le rapport du Directeur des Mines et de l'Energie duquel il résulte que
cette demande est conforme aux dispositions des décrets et arrêtés en vigueur
sur la recherche et l'exploitation des substances minérales du 2ème groupe;

Vu la convention, le cahier des charges et leurs annexes signés en date du
34 décembre 1971, par l'Etat Tunisien et la Société Mobil Où Tunisia INC;

Arrête :

ARTICLE PREMIER. — Il est accordé, à compter de la date de
publication du présent arrêté au Journal Officiel de la Républi-
que Tunisienne à la Société « Mobil Oil Tunisia INC », faisant
élection de domicile à Tunis, Avenue Mohamed V n° 66, sous
réserve des résultats de l'enquête publique visée à l'article 2, ci-
dessous, un permis de recherche de substances minérales dn second
groupe, situé dans les Gouvernorats de Médenine, Gabès, Gafsa
et Sfax, composé de Dix Mille Deux Cent Quatre Vingts (10.280)
permis élémentaires d'un seul tenant, soit Quarante et un Mille
Cent Vingt (41.120) km?, quasi entièrement situé à terre.

Ce permis est défini par les numéros de repère des sommets
indiqués dans le tableau ci-après (extraits du tableau général de
repérage annexé au décret du ler janvier 1953 sur les mines).

Sommets N° de repère Sommets N° de repère
|
1 —-532 | 36 Î 444-402
2 298-532 37 | 444-398
3 | 298-460 38 450-398
4 346-460 39 450-396
5 346-456 40 454-396
6 350-456 al 454-302
7 350-452 4 460-392
8 354452 | 43 460-388
9 354-448 #4 468-388
10 358-448 | 45 468
11 358-444 4 —330
12 366-444 46 À 456-330
13 366-440 46 B 456-336
14 | 382-440 | 46 C 440-336
15 382-444 46 D 440-344
16 388-444 46 E 424-344
17, 388-446 46 F 424-352
18 a 404-446 46 G ñ 404-352
19 404-444 4H} 404-360
20 408-444 41 | 388-360
21 408-440 4] 388-368
22 410-440 46 K 372-368
23 410438 4L | 372-376
24 414-438 46 M 352-376
25 414-436 46 N 352-384
26 426-436 46 O 336-384
27 426-432 47 336-388
28 | 430-432 48 230-388
29 430-420 ; 49 230-368
30 428-420 50 228-368
EN 428412 51 228-370
32 432412 | 82 196-370
3 | 432-408 53 196-378
34 436-408 54 —378
35 436-402

a —_—]_—_—_— —_—_ EE EE

Toutefois il est précisé que la limite du permis vers l'Ouest,
entre les sommets 54 et 1 définis par les intersections de la fron-
tière tuniso-algérienne avec respectivement les parallèles 378 et
532, est représentée par la frontière tuniso-algérienne.

De la même manière la limite du permis vers l'Est, entre les
sommets 45 et 46 définis par les intersections de la frontière tuni-
so-lybienne avec respectivement le méridien 468 et le parallèle
330, est représentée par la frontière tuniso-lybienne.

ART. 2. — Les conditions, droits et obligations afférents au
présent permis de recherche sont fixés par la Convention, le Ca-
hier des Charges et leurs annexes, relatifs à ce permis et par les
dispositions du décret du ler janvier 1953 sur les mines, aux-
queiles s’ajouteront celles du décret du 13 décembre 1948, si
toutefois Le pétitionnaire est admis, après enquête réglementaire
au bénéfice des dispositions spéciales prévues par ce dernier dé-
cret.

Le présent permis est accordé pour une période initiale de
cinq ans, il peut être renouvelé pour des périodes successives de
trois ans, conformément aux conditions fixées dans la convention
et le cahier des charges relatifs à ce permis,

ART. 3. — Le minimum des dépenses que le pétitionnaire s’en-
gage à effectuer sur le périmètre considéré, est indiqué dans la
Convention et le Cahier des Charges sus-visés.

Tunis, le 27 avril 1972

Le Ministre de l'Economie Nationate

CHenLi AYARI
Vu:
Le Premier Ministre
Heoi NOUIRA

MINISTERE DE L'AGRICULTURE

AIDE DE L'ETAT

Décret N° 72-171 du 10 mai 1972, réglemetant l'aide de
PEtat à la création de points d'eau privés et de périmètres
irrigués.

Nous, Habib Bourguiba. Président de la République
Tunisienne;

Va la loi n° 63-17 du 27 mai 1963, portant encouragement de l'Etat au dévelop-
pement de l'agriculture;

Vu le décret du 5 août 1933, portant réglement sur la conservation et l’utilisation.
des eaux du domaine public;

Va le décret n° 64-17 du 12 mars 1964, réglementant l'encouragement de l'Etat
à l'irrigation par points d’eau privés;

Vu le décret n° 64-78 du 12 mars 1964, réglementant l'encouragement de l'Etat
au développement de là productivité des terres cultivées;

Vu l'avis des Ministres du Plan, des Finances et de l'Agriculture;

Décrétons : -

ARTICLE PREMIER. — L'aide de l'Etat peut être accordée pour :

1 Les recherches d'eau par sonde à main ou sonde mécani-
que ou puits lorsqu'il s'agit de captage de nappe phréatique, par
sondage de reconnaissance dans le-cas d'une nappe profonde:

2) La création de points d'eau privés et d'intérêt privé collec-
tif (Association d'Intérêt Collectif) à usage agricole et domestique
tels que puits, forage, citernes, captage de source etc.

3) L'équipement de points d'eau privés et d'intérêt privé col-
lectif (Association d'Intérêt Collectif) par installation de matériel
de pompage:

4) L'aménagement de petits réseaux de distribution d'eau po-
table destinés à l'alimentation domestique et à l'abreuvement de
bétail au sein d'exploitation agricole;

5) L'aménagement de périmètres irrigués à partir de points
d'eau privés et d'intérêt privé collectif (Association d'Intérêt
Collectif} : Construction de bassin, installation de réseaux d'irri-
gation en canalisations mobiles ou fixes avec équipements con-
nexes, nivéllement ou planage de terrain, exécution de réseau
